
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 452
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2009
			Mr. Capuano submitted
			 the following resolution; which was referred to the
			 Committee on Education and
			 Labor
		
		RESOLUTION
		Expressing support for designation of
		  September 15, 2009, as National Kids’ Philanthropy
		  Day.
	
	
		Whereas in these challenging times, it is hopeful to note
			 the growing movement among the Nation’s youth to embrace the theme of personal
			 responsibility;
		Whereas in a recent survey of 2,000 children by Just Kid
			 Inc., 9 out of 10 said it was important to help others and give back;
		Whereas every day, the doctors, researchers, and staff at
			 Children’s Hospital Boston are deeply touched by the natural compassion and
			 altruism of the children who visit and receive treatment from their
			 hospital;
		Whereas Children’s Hospital Boston is a global resource
			 for life-saving treatments, groundbreaking research, and compassionate care for
			 children;
		Whereas Children’s Hospital Boston founded Generation
			 Cures, a kid-driven philanthropic movement that provides free and safe access
			 to original digital content that teaches children about the power of caring,
			 compassion, and giving;
		Whereas Generation Cures, which demystifies the world of
			 medicine through fun and games and empowers kids to help each other, mobilizes
			 kids and their families to help fund research to cure debilitating children’s
			 diseases;
		Whereas Children’s Hospital Boston believes strongly that
			 the declaration of a National Kids’ Philanthropy Day would have a significant
			 motivational impact on the country’s youth based on the work the hospital does
			 treating and curing the world’s sickest children; and
		Whereas, September 15, 2009, would be an
			 appropriate date to designate as “National Kids’ Philanthropy Day”: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the designation of “National Kids’
			 Philanthropy Day” as a way to provide parents of cause-minded children with a
			 significant way to recognize their efforts and spur them on to future acts of
			 philanthropy and a lifetime of positive social change;
			(2)supports the goals and ideals of Children’s
			 Hospital Boston’s “National Kids’ Philanthropy Day”;
			(3)acknowledges
			 that—
				(A)children across the country can make a
			 difference by bettering the lives of others;
				(B)children are one
			 of our Nation’s greatest resources; and
				(C)this day will
			 serve to inspire our youth to reach out, give back and experience the feeling
			 of community, accomplishment, and pride that true acts of giving engender;
			 and
				(4)applauds the countless acts of generosity
			 undertaken by children every day.
			
